423 F.2d 713
UNITED STATES of America, Appellee,v.Stephen Harvey MILLANG, Appellant.
No. 23392.
United States Court of Appeals, Ninth Circuit.
March 3, 1970.
Rehearing Denied March 23, 1970.

J. B. Tietz (argued), Los Angeles, Cal., for appellant.
Ted E. Orliss (argued), Asst. U. S. Atty., Edward Wallin, Asst. U. S. Atty., Wm. Matthew Byrne, U. S. Atty., Los Angeles, Cal., for appellee.
Before BARNES and CARTER, Circuit Judges, and THOMPSON,* District Judge.
PER CURIAM:


1
Millang was convicted for refusal to submit to induction into the armed forces, 50 U.S.C. App. § 462. We ordered vacation of the submission of the case on appeal pending the in banc decision of this court in Ehlert v. United States, 422 F.2d 332, decided February 2, 1970. That opinion requires the affirmance of Millang's conviction.


2
Millang's request for a conscientious objector Form 150, was his first reference to any possible claim of conscientious objection to military service. The request came three days after he had been ordered to report for induction. The board refused to reopen his classification. Later, in a letter, Millang stated that he had made his request for I-O status as soon as his thoughts "became sufficiently crystallized."


3
Millang's sole claim of error is that the local board should have reopened his classification, after receipt of his induction order, because the crystallization of his views was a change in circumstances beyond his control. Ehlert v. United States, supra, rejected the same contention.


4
The judgment is Affirmed.



Notes:


*
 The Honorable Bruce R. Thompson, United States District Judge for the District of Nevada, sitting by designation